Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 2, line 3, filed 13 June 2022, with respect to the rejection of Claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Rinker (United States Patent Publication No. US 2010/0304284A1), hereinafter Rinker, and Claims 1-8 under 35 U.S.C. 103 as being unpatentable by Kamimura et al. (United States Patent Publication No. US 2008/0085468 A1), hereinafter Kamimura, and in further view of Rinker (United States Patent Publication No. US 2010/0304284A1), hereinafter Rinker, have been fully considered but they are not persuasive. Applicant argues that Rinker does not teach the salt represented by Formula (I) of the present application, drawing special attention on the covalently linked carboxylic acid group. This is unpersuasive. Therein, Paragraph [0045] teaches R115 is a substituted aromatic ring. The substitutions are defined as having the same meanings as R104. R104 is defined as “H, C1-C20alkyl, C3-C8cycloalkyl, C1-C20alkoxy, C2-C20alkenyl, CN, OH, halogen, C1-C6alkylthio, phenyl, naphthyl, phenyl-C1-C7alkyl, naphtyl-C1-C3alkyl, phenoxy, naphthyloxy, phenyl-C1-C7alkyloxy, naphtyl-C1-C3alkyloxy, phenyl-C2-C6alkenyl, naphthyl-C2-C4alkenyl, S-phenyl, (CO)R109, O(CO)R109, (CO)OR109, SO2R109 or OSO2R109” (emphasis added) and “R109 is H, C1-C12alkyl, C1-C12hydroxyalkyl, phenyl, naphthyl or biphenylyl.” Thus, Rinker teaches a covalently bonded carboxylic acid disclosed in the present application. Given that ordinary person skilled in the art would understand that the hydrogen would dissociate in the solution of the composition taught by the prior art, the prior disclose the salt disclosed by Claim 1 of the present application. Applicant further argues that the Rinker fails to teach the quencher of Claim 2. Given that the only component of the quencher is the salt of Claim 1, Rinker similarly teaches the quencher. For said reasons, the rejections of record are maintained.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
4.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinker (United States Patent Publication No. US 2010/0304284A1), hereinafter Rinker.
6.	Regarding Claims 1-2, Rinker teaches (Paragraphs [0032-0048]) a salt represented by formula (I) of the instant application. Rinker teaches (Paragraphs [0032-0048]) a quencher comprising the salt. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
8.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable by Kamimura et al. (United States Patent Publication No. US 2008/0085468 A1), hereinafter Kamimura, and in further view of Rinker (United States Patent Publication No. US 2010/0304284A1), hereinafter Rinker.
10.	Regarding Claims 3-8, Kamimura teaches (Paragraphs [0045-0223]) a resin including a structural unit having an acid-labile group. Kamimura teaches (Paragraphs [0224-0255]) an acid generator. Kamimura teaches (Paragraphs [0045-0223]) the resin including a structural unit having an acid-labile group includes at least one selected from the group consisting of a structural unit represented by formula (a1-1) of the instant application and a structural unit represented by formula (a1-2) of the instant application. Kamimura teaches (Paragraphs [0045-0223]) the resin including a structural unit having an acid-labile group includes a structural unit represented by formula (a2-A) of the instant application. Kamimura teaches (Paragraphs [0224-0255]) the acid generator includes a salt represented by formula (B1) of the instant application. Kamimura teaches (Paragraphs [0224-0255]) a salt generating an acid having an acidity lower than that of an acid generated from the acid generator. Kamimura teaches (Paragraphs [0372-0380]) a step of applying the resist composition on a substrate. Kamimura teaches (Paragraphs [0372-0380]) a step of drying the applied composition to form a composition layer. Kamimura teaches (Paragraphs [0372-0380]) a step of exposing the composition layer. Kamimura teaches (Paragraphs [0372-0380]) a step of heating the exposed composition layer. Kamimura teaches (Paragraphs [0372-0380]) a step of developing the heated composition layer.
11.	However, Kamimura fails to explicitly teach a salt represented by formula (I) of the instant application and a quencher comprising the salt.
12.	Rinker teaches (Paragraphs [0032-0048]) a salt represented by formula (I) of the instant application. Rinker teaches (Paragraphs [0032-0048]) a quencher comprising the salt. 
Rinker teaches (Paragraph [0001-0007]) a salt represented by formula (I) of the instant application exhibits an improved photocure response.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamimura to incorporate the teachings of Rinker to utilize a salt represented by formula (I) of the instant application and a quencher comprising the salt. Doing so would result in improved an improved photocure response, as recognized by Rinker.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737				/DUANE SMITH/                                                                                                     Supervisory Patent Examiner, Art Unit 1737